                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


ALEXES B. PARKER,                                    )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
        v.                                           )
                                                     )      CASE NO. 4:20-CV-218-D
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff has failed to serve the
summons and complaint within 120 days of the filing of the complaint and has failed to effect
service of process. Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, plaintiff's
case is dismissed without prejudice.


This Judgment Filed and Entered on August 17, 2021, and Copies To:
Natarlin R. Best                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 17, 2021                              (By) /s/ Nicole Sellers
                                              Deputy Clerk




             Case 4:20-cv-00218-D Document 7 Filed 08/17/21 Page 1 of 1
